Citation Nr: 0314067	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  00-11 134	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for a left shoulder 
condition.  

3.  Entitlement to service connection for a right shoulder 
condition.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
October 1972.  

These matters come before the Board of Veterans' Appeals 
(Board), on appeal from a November 1999 rating decision that 
denied service connection for a back condition and left and 
right shoulder conditions.  The veteran filed a notice of 
disagreement in February 2000.  In March 2000, the RO issued 
a statement of the case.  The veteran filed a substantive 
appeal in April 2000, accompanied by a request for a hearing 
before a Veterans Law Judge.  However, in May 2000, he 
withdrew his request for a hearing.  

These matters were previously before the Board in April 2001, 
at which time the Board remanded the matters to the RO for 
additional development.  After accomplishing the requested 
development, to the extent possible, the RO continued the 
denial of the claims; hence, they have been returned to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  While the veteran is currently diagnosed with 
degenerative arthritis of the cervical spine, there is no 
competent evidence to show that such condition was incurred 
or aggravated by military service.  

3.  The competent and persuasive medical evidence indicates 
that the veteran does not currently suffer from a left or 
right shoulder disability.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability 
have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2002).

2.  The criteria for service connection for a left shoulder 
disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2002).

3.  The criteria for service connection for a right shoulder 
disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal, has been accomplished. 

Through the November 1999 rating decision, the March 2000 
Statement of the Case, and the February 2003 Supplemental 
Statement of the Case, the RO advised the veteran and his 
representative of the basic laws and regulations governing 
his claims for service connection and the bases for the 
denial of the claims.  The Board remand of April 2001 and a 
RO letter of May 2001 advised the veteran of the changes to 
the law brought about by the passage of the VCAA.  Hence, the 
Board finds that they have been given notice of the 
information and evidence needed to substantiate the claim, 
and, as evidenced by various letters soliciting information 
and/or evidence (see, e.g., RO letters of May 2001, July 2002 
and January 2003) have been afforded opportunities to submit 
such information and evidence.  Furthermore, via various RO 
correspondence, to include the May 2001, July 2002 letters, 
which instructed the veteran to provide authorization to 
enable it to obtain any outstanding private medical records, 
and information to enable it to obtain any outstanding VA 
treatment records, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA, has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  

The Board also finds that all necessary development has been 
accomplished.  VA outpatient treatment records have been 
associated with the claims file, and, as indicated above, the 
RO has sought authorization to obtain any outstanding private 
outpatient treatment records.  The Board remand of April 2001 
directed the RO to attempt to obtain treatment records for a 
laminectomy in 1982.  In a May 2001 and July 2002 letters the 
RO requested that the veteran provide an authorization to 
obtain the records.  The veteran did not respond to either of 
the RO's requests.  The veteran was afforded a VA examination 
in December 2002.  In January 2003, the veteran and his 
representative were advised that the RO still lacked 
competent medical evidence in support of his claims.  There 
was no response to the RO's letter.  Significantly, neither 
the veteran nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of any of 
the claims that has not been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claims under consideration at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claims are ready to be considered on the merits.

Background

Service medical records show that lordosis of the spine was 
discovered at a pre-induction examination in November 1970.    
The examiner noted that such condition posed no current 
disability.  Personnel records indicate that he served in the 
U.S. Air Force performing clerical work.  In July 1972, he 
was seen for a low back strain.  He was restricted from 
engaging in heavy lifting for 10 days.  The service medical 
records show no complaints or treatment for a left or right 
shoulder condition.  His separation examination of July 1972 
noted no current complaints or findings concerning the 
veteran's back or spine.  The examiner reported a history of 
a broken clavicle in 1960.  However, there were no current 
complaints or findings of a shoulder disorder.  

In November 1985, the veteran complained of pain in the 
lumbar area for several days.  A private x-ray examination 
was normal.  

In March 1986, the veteran reported to a private orthopedic 
clinic, complaining of low back pain "for years".  He 
reported that the pain had begun to spread down his left leg.  
An x-ray examination of the lumbar spine demonstrated little 
significant change since his previous examination of record.  
In another private treatment record in March 1986, the 
veteran reported that he fell six months ago and had 
recurrent pain down his left leg.  He reported a previous 
laminectomy in 1982.  He was diagnosed with a possible 
herniated nucleus pulposus.  

A MRI examination of the lumbar spine in November 1994 was 
interpreted to show recurrent right paracentral disc 
herniation at L5-S1.  

A MRI examination of the cervical spine in October 1998 
showed minimal central soft disc protrusion of the cervical 
spine at C4-5.  The clinical significance of such was 
questionable.  Otherwise, the examination was unremarkable.  

VA outpatient treatment records from the VA Medical Center in 
Pittsburgh, Pennsylvania for the period from May to October 
2002 do not show complaints or treatment for a back or 
shoulder condition.  

During a VA examination in December 2002, the veteran 
reported that he worked in the Air Force primary at a desk 
job, performing clerical work.  He indicated that he worked 
for three months or so loading trucks.  He recalled one 
occasion when he lifted a heavy object and felt as if he 
strained his back and torso.  He reported a lumbar 
laminectomy in the early 1980's but did not complain of any 
current lumbar pain.  There were no current complaints of any 
shoulder condition.  

As it pertained to the veteran's back, a physical examination 
revealed degenerative arthritis of the cervical spine.  There 
was occasional pain and paresthesias radiating down his left 
arm.  Based upon his x-rays and his symptomatology, the 
examiner noted that the veteran might have some cervical 
spine stenosis due to his arthritis.  There were no 
musculoskeletal complaints or findings pertaining to the 
lumbar spine.  After examination of the veteran and review of 
his claims file, the examiner opined that the veteran's 
degenerative arthritis of the cervical spine was not due a 
specific episode in military service or generally to his 
military service; rather, he opined that such was a chronic 
degenerative process due to a cumulative strain of his 
cervical spine.  

As it pertained to the veteran's shoulders, the physical 
examination revealed full range of motion of both shoulder 
joints with negative Neer and negative Hoffmann.  There was 
no evidence of rotator cuff tear, impingement or 
acromioclavicular joint arthritis.  X-ray examination of his 
shoulders was normal.  

Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Regarding the claim of service connection for a back 
disorder, the veteran's service medical records do not show 
complaints or treatment for a cervical spine disorder.  They 
do show a singular treatment for low back pain.  The Board 
acknowledges that private medical records show treatment for 
a low back condition in 1986 and early 1990's.  However, 
there were no complaints of a low back condition or findings 
of a low back condition at the recent VA examination in 
December 2002 and there is no other competent medical 
evidence to show that the veteran currently suffers from a 
low back disorder.  Moreover, while the competent medical 
evidence shows that the veteran currently suffers from 
degenerative arthritis of the cervical spine, the probative 
evidence does not show that such cervical spine disorder is 
related to the veteran's military service.  Rather, the only 
evidence of record regarding the etiology of the veteran's 
current cervical spine condition indicates that such 
condition is a degenerative process and not related to 
military service.  Accordingly, the preponderance of the 
evidence is against the claim for service connection for a 
back disorder.  

Regarding the veteran's claims for service connection for a 
left and right shoulder disability, there is no competent 
evidence of the existence of a current disability of the left 
or right shoulder.  In this regard, treatment records do not 
show treatment for or diagnosis of any shoulder disability.  
Additionally, on VA examination, the veteran did not complain 
of a left or right shoulder disability and physical 
examination revealed normal shoulders.  As indicated above, 
Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110.  Hence, in the absence of proof of the claimed 
disability (and, if so, of a nexus between that disability 
and service), there can be no valid claim for service 
connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the 
instant case, each of the claims for service connection for 
shoulder disability must be denied because the first 
essential criterion for a grant of service connection-
competent evidence of the claimed disability-has not been 
met.  

The veteran's belief that he currently has a back disability 
and bilateral shoulder disabilities as a result of his 
military service has been considered.  However, as a layman 
without the appropriate medical training and expertise, he is 
not competent to provide a probative opinion on a medical 
matter.  While a layman such as the veteran can certainly 
testify about his in-service experiences and current 
symptoms, he is not competent to diagnose himself as having 
any of the claimed disabilities, or to provide an opinion 
linking any of the disabilities to service.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").

For the foregoing reasons, the Board finds that the claims 
for service connection for a back disability and left and 
right shoulder disabilities must be denied.  In reaching 
these conclusions, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim for 
service connection for a back disability, and there is no 
competent evidence to support the claim for left and right 
shoulder disabilities, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a back disability is denied.  

Service connection for a left shoulder condition is denied.  

Service connection for a right shoulder condition is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

